 

exhibit 10.5

 

AGREEMENT FOR SALE OF SHARES

 

THIS AGREEMENT FOR SALE OF SHARES (this “Agreement”) is made as of August 22,
2012 (the “Effective Date”), by and among Warwick Valley Telephone Company, a
New York corporation with offices at 47 Main St., PO Box 592, Warwick, NY 10990
(“Parent”), and each of the individuals identified on the signature page of this
Agreement who have executed and delivered to Parent a signature page hereto
(each, a “Selling Holder” and collectively, the “Selling Holders”). Parent and
the Selling Holders are sometimes referred to individually as a “Party” and
collectively as the “Parties”.

 

RECITALS:

 

A.           Pursuant to an Asset Purchase Agreement, dated as of July 14, 2011,
among Parent, Warwick Valley Networks, Inc. and Avetla, LLC (formerly known as
Alteva, LLC), a New Jersey limited liability company (“Avetla”), and an
Assignment of Rights, dated October 20, 2011, by Avetla to the Selling Holders
and the other members of Avetla (together with the Selling Holders, the
“Holders”), Parent issued to the Holders the Parent Shares (as defined in the
Purchase Agreement), as set forth in Exhibit A attached hereto (with respect to
the Selling Holders).

 

B.           Pursuant to a Lock-Up and Put Agreement, dated as of October 21,
2011, among Parent and the Holders (the “Lock-Up Agreement”), the Holders agreed
to hold the Parent Shares subject to the terms and conditions of the Lock-Up
Agreement, and Parent agreed to grant the Holders certain rights with respect to
the Parent Shares.

 

C.           In lieu of the Selling Holders exercising their put right and other
rights under the Lock-Up Agreement, Parent has agreed to release the Selling
Holders from the lock-up restrictions under the Lock-Up Agreement and terminate
the Lock-Up Agreement, all as set forth below and subject to the Condition
Subsequent (as defined below).

 

NOW THEREFORE, in consideration of the foregoing and the mutual covenants
contained in this Agreement, the Parties agree as follows:

 

1.           Termination of Lock-Up Agreement.

 

(a)          Termination. Parent and the Selling Holders hereby agree that the
Lock-Up Agreement, as it relates to the Selling Holders, shall be terminated
effective as of the Effective Date, and that, from and after the Effective Date,
the Parties shall have no existing, continuing or future rights or obligations
under the Lock-Up Agreement, subject in each case to reinstatement upon the
occurrence of the Condition Subsequent (as defined in Section 1(b)). Subject to
the provisions of Section 1(b) (and the nullification, in whole or in part, of
this release upon the occurrence of the Condition Subsequent), each Party hereby
releases and discharges each of the other Parties from any and all further
obligations arising pursuant to or otherwise in any way relating to the Lock-Up
Agreement. Nothing in this Agreement will terminate or amend the terms of the
Lock-Up Agreement as it relates to David Cuthbert or any other Holder who is not
a Selling Holder.

 

 

 

 

(b)          Notwithstanding the provisions of Section 1(a), if the Condition
Subsequent occurs with respect to any Selling Holder then, from and after
October 22, 2012, the Lock-Up Agreement termination, release and discharge of
the Lock-Up Agreement described in Section 1(a) shall no longer be applicable
to, or be of any force and effect with respect to, such Selling Holder and
Parent with respect to such Selling Holder’s Parent Shares that were not sold on
or before October 22, 2012 (“Unsold Parent Shares”) and all of the terms of such
Lock-Up Agreement shall be reinstated and in full force and effect with respect
to such Selling Holder and Parent related to the Unsold Parent Shares, provided,
however, that Parent and such Selling Holder (and any other applicable Selling
Holders) shall amend the Lock-Up Agreement, as necessary and appropriate, to
reflect or account for any sales of Parent Shares by such Selling Holder or
other Selling Holders prior to October 22, 2012. Each Selling Holder who holds
Unsold Parent Shares shall cause such Unsold Parent Shares to be returned to
Parent or its transfer agent, to permit appropriate legends to be added to the
certificates for the Unsold Parent Shares, as provided in the Lock-Up Agreement.
As used in this Agreement, “Condition Subsequent” means, with respect to any
Selling Holder, the failure of such Selling Holder to sell all of his or her
Parent Shares on or before October 22, 2012, unless such failure to sell all of
his or her Parent Shares results primarily from such Selling Holder’s (i)
failure or refusal to participate, or to sell any portion of his or her Parent
Shares, in a Sale Transaction (A) arranged by Cantor (as defined in Section
2(a)) in accordance with this Agreement, (B) providing for a sale price per
Parent Share equal to or greater than the Minimum Price, and (C) that closed (or
would have closed in the absence of such failure or refusal by such Selling
Holder) on or before October 22, 2012, or (ii) failure to comply with the terms
of this Agreement; it being expressly understood in either case (i) or (ii) that
the failure or refusal of one Selling Holder shall not impact the occurrence of
a Condition Subsequent with respect to any other Selling Holder.

 

2.           Sale of Shares.

 

(a)          Sale Transaction. Parent shall permit the Selling Holders to sell
their Parent Shares through one or more block sales prior to October 22, 2012
(collectively, the “Sale Transaction”) in accordance with this Agreement. Each
Selling Holder hereby offers and agrees to sell all of his or her Parent Shares
in one or more Sale Transactions in accordance with the terms and conditions of
this Agreement and, in connection therewith, each Selling Holder agrees to open
a brokerage account at Cantor Fitzgerald & Co. (“Cantor”) and deposit all of his
or her Parent Shares into such brokerage account. Each Selling Holder agrees
that, prior to October 22, 2012, he or she will not sell, assign or transfer his
or her Parent Shares except in connection with a Sale Transaction pursuant to
this Agreement. Each Selling Holder will complete, and submit to Cantor, the
documents attached hereto as Exhibit B, Exhibit C and Exhibit D. Each Selling
Holder will also complete all additional documentation reasonably requested by
Cantor to facilitate the Sale Transaction, subject to the Limitations (as
defined in Section 2(e)). Each Selling Holder shall instruct Cantor, pursuant to
Exhibit D, to (i) sell his or her Parent Shares in a Sale Transaction at a price
(the “Minimum Price”) no less than the lower of (1) the greater of (A)
ninety-five percent (95%) of the closing price of Parent’s common stock on the
NASDAQ Global Market on the trading day preceding the closing of the Sale
Transaction or (B) $10.63 per share, and (2) such lower price as Parent provides
its express prior written consent to (which consent may be provided or withheld
in Parent’s sole discretion), and (ii) to consult with Parent prior to setting
the price per Parent Share in any Sale Transaction.

 

 

 

 

(b)          Execution of Documents by Selling Holders. At least two business
days prior to the closing of a Sale Transaction, each Selling Holder in such
Sale Transaction shall deliver to Parent (i) a signed copy of the representation
letter attached hereto as Exhibit E (the “Representation Letter”), and (ii) a
written notice, in the form attached hereto as Exhibit F, setting forth
instructions for payment of the Additional Parent Payment as set forth in
Section 3 hereof (“Payment Delivery Instructions”).

 

(c)          Expenses of Sale Transaction. Parent will pay the following costs
and expenses of the Sale Transaction (collectively, the “Transaction Expenses”):
(i) the fees and expenses of legal counsel, accountants or other representatives
of Parent; (ii) the reasonable legal fees and expenses of Sherman, Silverstein,
Kohl, Rose & Podolsky, P.A. and Morgan, Lewis & Bockius LLP (collectively,
“Counsel”) incurred in connection with this Agreement or the Sale Transaction
and the transactions contemplated hereby and thereby (which payment shall be
made within 30 days after each presentation by Counsel of an invoice for same
(in the same format as previously provided to Avetla by Counsel, and including
itemized time entries showing time spent by attorney, with applicable billing
rates)); (iii) any underwriting discounts and selling commissions applicable to
the sale of Parent Shares in the Sale Transaction (including, without
limitation, any fees and expenses of Cantor incurred in connection with the Sale
Transaction); and (iv) all other costs and expenses of Parent and the Selling
Holders incident to and reasonably necessary for the consummation of the Sale
Transaction, but not including the Excluded Expenses. Parent shall promptly
reimburse any Selling Holder that pays a documented Transaction Expense.
Notwithstanding anything set forth in this Section 2(c) to the contrary, Parent
will not be required to pay any of the following (collectively, the “Excluded
Expenses”) (1) the fees and expenses of any legal counsel other than Counsel, or
any other advisor, representing any Selling Holder or Selling Holders in
connection with this Agreement or a Sale Transaction; or (2) any federal, state
or local taxes payable by any Selling Holder as a result of or in connection
with the Sale Transaction.

 

(d)          Compliance with Securities Laws. Parent shall take all such actions
as may be necessary or appropriate to cause the Sale Transaction to be completed
in accordance with all Securities Laws and any other applicable laws, rules or
regulations. As used in the Agreement, “Securities Laws” means all applicable
(i) federal securities laws including, without limitation, the Securities Act of
1933, as amended (the “Securities Act”) and the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), (ii) state securities laws, and (iii) rules and
regulations promulgated under such securities laws. Parent and the Selling
Holders acknowledge that it is contemplated that the Sale Transaction will be
completed in reliance upon Rule 144 of the Securities Act. Each Selling Holder
represents that such Selling Holder has held the Parent Shares for the requisite
six-month holding period required by Rule 144(d) of the Securities Act. Parent
represents that during the 12 month period preceding the closing of the Sale
Transaction (i) it has filed all reports required under Section 13 or 15(d) of
the Exchange Act, as applicable, other than Form 8-K reports; (ii) it has
submitted electronically and posted on its corporate Web site, every interactive
data file required to be submitted and posted pursuant to Rule 405 of Regulation
S-T; and (iii) (a) to its knowledge, no Selling Holder is, or has been during
the preceding three months, an “affiliate” of Parent as that term is defined in
paragraph (a)(1) of Rule 144 (an “affiliate” meaning a person that directly, or
indirectly through one or more intermediaries, controls, or is controlled by, or
is under common control with, a company); and (b) no Selling Holder who is an
employee or officer of Parent or one of its subsidiaries is an “affiliate” of
Parent due to such status as such an employee or officer.

 

 

 

 

(e)          Further Assurances. Each Selling Holder agrees to take such actions
(including providing Parent with any reasonably requested information regarding
such Selling Holder or the Parent Shares that such Selling Holder holds), and to
execute and deliver such other documents, affidavits or agreements, as Parent or
Cantor may reasonably request in connection with any Sale Transaction.
Notwithstanding anything in this Agreement to the contrary, in no event shall a
Selling Holder be obligated to provide any representations, warranties or
covenants broader, in any material respect, than those contained in this
Agreement or the Representation Letter in connection with a Sale Transaction or
to provide (or cause to be provided) any legal opinion, and any indemnification
shall be limited to customary indemnification provided within the context of an
affidavit for a lost certificate, if one is required for any Selling Holder who
has lost his or her certificate(s) for Parent Shares (collectively, the
“Limitations”). Parent agrees to take such actions, and to execute and deliver
such other documents or agreements, as a Selling Holder may reasonably request
in connection with any Sale Transaction, if such actions, documents or
agreements are required to be taken or delivered by Parent in order to
consummate the Sale Transaction. Without limiting the foregoing, Parent shall
cause its outside legal counsel to provide to Parent’s transfer agent (and any
purchaser in the Sale Transaction if requested by such purchaser or Cantor) a
customary legal opinion regarding the compliance of each Sale Transaction with
Rule 144 (with a copy to each Selling Holder participating in such Sale
Transaction), and each Selling Holder participating in such Sale Transaction
(provided that such Selling Holder has delivered its Representation Letter to
Parent with respect to such Sale Transaction) shall be entitled to rely on such
legal opinion in connection with its consummation of such Sale Transaction.

 

(f)          Representations. Each Selling Holder represents and warrants that:
(i) such Selling Holder has the legal capacity and right to enter into this
Agreement and to sell and transfer his or her Parent Shares; and (ii) such
Selling Holder owns his or her Parent Shares free and clear of any and all
liens, security interest, liabilities, claims, or encumbrances of any kind
whatsoever, other than the restrictions on transfer set forth in this Agreement,
the Lock-Up Agreement or under Securities Laws.

 

3.           Price Protection Payment. If the Average Per Share Sale Price (as
defined below) that any Selling Holder receives in the Sale Transaction is less
than $14.68, then Parent will pay to such Selling Holder an amount (an
“Additional Parent Payment”) determined by multiplying (a) the difference
between $14.68 and the Average Per Share Sale Price for such Selling Holder, by
(b) the aggregate number of Parent Shares that such Selling Holder sold in the
Sale Transaction. Each Selling Holder entitled to receive an Additional Parent
Payment (an “Entitled Holder”) must promptly provide Parent with an account
statement (the “Account Statement”) from Cantor evidencing the occurrence and
details of a Sale Transaction. Parent shall pay any Additional Parent Payment
due to any Selling Holder pursuant to this Section 3 to the Selling Holder in
immediately available funds, in accordance with the Payment Delivery
Instructions provided by such Selling Holder, on October 22, 2012 (or with
respect to any Entitled Holder who has not delivered an Account Statement or
Payment Delivery Instructions, the later of October 22, 2012 or the date that is
five business days’ following the date on which such Entitled Holder has
delivered its Account Statement and Payment Delivery Instructions). As used in
this Agreement, the “Average Per Share Price” for any Selling Holder means the
greater of (i) the Minimum Price or (ii) the aggregate amount of proceeds
payable to such Selling Holder as consideration for his or her Parent Shares in
the Sale Transaction divided by the aggregate number of Parent Shares that such
Selling Holder sold in the Sale Transaction.

 

 

 

 

4.          Indemnification. Notwithstanding anything in this Agreement to the
contrary, Parent shall indemnify and hold each Selling Holder harmless against
any and all losses, claims, damages, liabilities, cost and expenses including,
without limitation, reasonable attorneys’ fees (collectively, “Claims”) that
such Selling Holder incurs as a result of this Agreement or the transactions
contemplated by this Agreement including, without limitation, the Sale
Transaction, or any breach by Parent of this Agreement (collectively, “Losses”),
except for any Losses to the extent resulting from or attributable to (a) such
Selling Holder’s breach of this Agreement or such Selling Holder’s
Representation Letter, (b) the inaccuracy of written information furnished by or
on behalf of any Selling Holder expressly for use in connection with the Sale
Transaction, or (c) such Selling Holder’s willful misconduct (such Losses,
“Excluded Losses”). If for any reason the foregoing indemnification for Losses
is unavailable to a Holder or insufficient to hold it harmless for such Losses,
then Parent shall contribute to the amount paid or payable by such Selling
Holder as a result of such Losses (other than Excluded Losses) in such
proportion as is appropriate to reflect the relative economic interests of
Parent and its stockholders on the one hand and each such Selling Holder on the
other hand in the matters contemplated by this Agreement as well as the relative
fault of Parent and each such Selling Holder with respect to such Losses and any
other relevant equitable considerations. Parent will promptly (and in any event
within twenty business days after receipt of a request for reimbursement)
reimburse each Selling Holder for its reasonable legal and other expenses
(including the reasonable cost of any investigation and preparation) incurred in
connection with any Claims for Losses (subject only to the receipt of a
customary undertaking of such Selling Holder to repay such amounts in the event
they ultimately are determined by a court of competent jurisdiction (i) to
constitute Excluded Losses or (ii) to otherwise not constitute Losses for which
such Selling Holder is entitled to indemnification or contribution hereunder).
The indemnity, contribution and reimbursement obligations of Parent under this
Section 4 shall be in addition to any liability which Parent may otherwise have.
The provisions of this Section 4 shall survive any termination or completion of
this Agreement or the Sale Transaction.

 

5.          Assignments and Transfers; No Third Party Beneficiaries. This
Agreement and the rights and obligations of the Parties hereunder shall inure to
the benefit of, and be binding upon, their respective successors, heirs, assigns
and legal representatives, but shall not otherwise be for the benefit of any
third party.

 

6.          Notices. Any notice required or permitted by any provision of this
Agreement shall be given in writing and shall be delivered personally or by
courier, or by registered or certified mail, postage prepaid, addressed (a) in
the case of Parent, to its principal office and set forth in the caption to this
Agreement, and (b) in the case of any Selling Holder, to such Selling Holder’s
registered address for its Parent Shares shown in the records of Parent (or of
Parent’s transfer agent). Notices that are mailed shall be deemed received five
(5) days after deposit in the United States mail. Notices sent by courier or
overnight delivery shall be deemed received two (2) days after they have been so
sent.

 

 

 

 

7.          Further Instruments and Actions. The Parties agree to execute such
further instruments and to take such further action as may reasonably be
necessary to carry out the intent of this Agreement.

 

8.          Entire Agreement. This Agreement contains the entire understanding
of the Parties hereto with respect to the subject matter hereof, supersedes all
other agreements among the Parties with respect to the subject matter hereof and
cannot be altered or otherwise amended except pursuant to an instrument in
writing signed by each of the Parties to this Agreement. This Agreement shall be
interpreted under the laws of New York without reference to conflicts of law
provisions.

 

9.          Amendments and Waivers. Any provision of this Agreement may be
amended and the observance of any provision of this Agreement may be waived
(either generally or in a particular instance and either retroactively or
prospectively), only with the written consent of Parent and Selling Holders
holding a majority of the then outstanding Parent Shares held by all Selling
Holders.

 

10.         Severability. In case any provision of the Agreement shall be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.

 

11.         Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of New York without giving effect to any
choice or conflict of law provision or rule (whether of the State of New York or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of New York.

 

12.         Counterparts; Facsimile Signatures. This Agreement may be executed
in two or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument. The exchange of
executed copies of this Agreement by facsimile, portable document format (PDF)
or other reasonable form of electronic transmission shall constitute effective
execution and delivery of this Agreement.

 

13.         Stock Splits and Stock Dividends. In the event of a dividend or
distribution in each case payable in shares of stock, a forward or a reverse
stock split or other reclassification of shares of common stock of the Parent
prior to any Sale Transaction, then the Minimum Price and the Additional Parent
Payment shall be proportionately adjusted as necessary to give effect to such
dividend or distribution, a forward or a reverse stock split or other
reclassification of shares.

 

14.         Cumulative Remedies. The rights, remedies, powers and privileges
herein provided are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law or in equity.

 

[Signature page follows]

 

 

 

 

IN WITNESS WHEREOF, and intending to be legally bound hereby, the Parties hereto
have executed this Agreement as of the date first written above.

 

  PARENT:       WARWICK VALLEY TELEPHONE COMPANY

 

  By: /s/ Duane W.Albro   Name: Duane W. Albro   Its: Chief Executive Officer

 

  SELLING HOLDERS:       /s/ William Bumbernick   William Bumbernick       /s/
Mardoqueo Marquez   Mardoqueo Marquez       /s/ Louis Hayner   Louis Hayner    
  /s/ Kathleen Cuthbert   Kathleen Cuthbert       /s/ Stephen Cuthbert   Stephen
Cuthbert       /s/ Bruce Baker   Bruce Baker       /s/ Thomas Daley   Thomas
Daley       /s/ Cesidio Colasante   Cesidio Colasante

 

[Signature Page for Agreement for Sale of Shares]

 

 

 

 

  /s/ Vincent Colasante   Vincent Colasante       /s/ Joseph Weir   Joseph Weir
      /s/ Gary Porter   Gary Porter       /s/ Deborah Deney   Deborah Deney    
  /s/ W. Anthony Hitschler   W. Anthony Hitschler       /s/ Linda Hitschler  
Linda Hitschler       /s/ Christopher Lange   Christopher Lange

 

[Signature Page for Agreement for Sale of Shares]

 

 

 

 

Exhibit A

 

Selling Holders and Parent Shares

 

Selling Holder  Parent Shares        William Bumbernick   125,754  Mardoqueo
Marquez   25,148  Louis Hayner   25,148  Kathleen Cuthbert   8,551  Stephen
Cuthbert   5,533  Bruce Baker   8,050  Thomas Daley   8,050  Cesidio Colasante 
 4,023  Vincent Colasante   4,023  Joseph Weir   4,023  Gary Porter   4,023 
Deborah Deney   4,023  W. Anthony Hitschler   9,483  Linda Hitschler   1,008 
Christopher Lange   10,491             247,331 

 

 

 

 

Exhibit B

 

Cantor Fitzgerald Retail Brokerage Account Application



 

 

 

Exhibit C

 

W-9

 

 

 

 

Exhibit D

 

Form of Cantor Instruction Letter

 

August __, 2012

 

Cantor Fitzgerald & Co.

_____________________

_____________________

 

To Whom it May Concern:

 

I have deposited in my account with Cantor Fitzgerald & Co., as identified
below, the number of shares of the common stock of Warwick Valley Telephone
Company (the “Company”) set forth below under my name (the “WVTC Shares”).

 

I hereby authorize you to sell the WVTC Shares on my behalf, through one or more
block sale transactions (each, a “Sale Transaction”), at a sale price (the
“Minimum Price”) no less than the lower of (1) the greater of (A) ninety-five
percent (95%) of the closing price of the Company’s common stock on the NASDAQ
Global Market on the trading day preceding the closing of the Sale Transaction
or (B) $10.63 per share, and (2) such lower price as the Company provides its
express prior written consent to (which consent may be provided or withheld in
the Company’s sole discretion).

 

Provided that the price per WVTC Share in a Sale Transaction is greater than the
Minimum Price, you are authorized to sell all of my WVTC Shares in the Sale
Transaction, without further approval from me; provided, however, that you are
authorized and directed to consult with the chief financial officer of the
Company prior to setting the price per WVTC Share in any Sale Transaction.

 

            Name (Printed): ______________________________________        
Number of WVTC Shares: ______________________________         Cantor Account
No. ___________________________________  

 

 

 

 

Exhibit E

 

Representation Letter

 

Brian H. Callahan

Executive Vice President and Chief Financial Officer

Warwick Valley Telephone Company

47 Main Street

PO Box 592

Warwick, New York 10990

 

Dear Mr. Callahan:

 

In connection with the proposed sale of up to _________ shares of the common
stock (the “Shares”) of Warwick Valley Telephone Company (the "Company")
pursuant to Rule 144(b)(1) promulgated under the Securities Act of 1933, as
amended ("Rule 144"), I hereby represent to the Company that:

 

1.I acquired the Shares over six months ago in connection with the Company’s
acquisition of substantially all of the assets of Alteva, LLC (the
“Acquisition”) and have continuously held the Shares from the time I received
them free and clear of any liens, claims or encumbrances (other than those
contained under applicable securities laws or under that certain Lock-Up and Put
Agreement, dated as of October 21, 2011 and that certain Agreement for Sale of
Shares, dated as of August __, 2012, each by and among the undersigned, the
Company and the other signatories thereto).

 

2.I am not, and have not been during the preceding three months, an "affiliate"
of the Company as that term is defined in paragraph (a)(1) of Rule 144 (an
"affiliate" meaning a person that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
a company).

 

3.I agree that the Company and its counsel may rely upon the foregoing
representations in authorizing the removal of the restrictive legend from the
Shares.

 

            Printed Name:_________________________

 

Dated:    

 

 

 

 

Exhibit F

 

Form of Payment Delivery Instructions

 

Pursuant to Section 2(b) of the Agreement for Sale of Shares dated as of
August__, 2012 (the “Sale Agreement”), by and among Warwick Valley Telephone
Company, a New York corporation (“Parent”), and the “Selling Holders” identified
therein, the undersigned Selling Holder hereby instructs Parent to cause the
consideration for such Selling Holder’s Additional Parent Payment, to be paid to
such Selling Holder in accordance with the following instructions:

 

¨Send by Wire Transfer:

 

Account Name:     Account Number:     Bank Name:     Bank ABA Number:     Bank
Address:           For credit to:     Special Instructions:          

 

¨Send Bank Check:

 

Payee Name:     Mailing Address:                

 

Capitalized terms used but not defined in these Payment Delivery Instructions
have the meanings given to them in the Sale Agreement. Parent and Purchase are
entitled to rely on these Payment Delivery Instructions for all purposes.

 

SELLING HOLDER:

 

      Printed Name:_________________________    
Date:________________________________    

 

 

 

